DETAILED ACTION
	This Office action is in response to the application filed 30 July 2020.  Claims 1-4 are currently pending.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-4 are allowed.
The following is an examiner’s statement of reasons for allowance: independent claim 1 recites, inter alia, a source/drain electrode disposed on the second insulating layer; a first contact hole passing through the third insulating layer, the second insulating layer, and a portion of the first insulating layer, and configured to expose a portion of the source/drain electrode and a portion of the heavily doped area; and a first transparent electrode disposed on the third insulating layer, wherein the first transparent electrode is electrically connected to the portion of the source/drain electrode and the portion of the heavily doped area via the first contact hole.  These limitations, in combination with the remaining limitations of the independent claim, are not anticipated or rendered obvious by the prior art.  Claims 2-4 depend from independent claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The following prior art made of record and not relied upon is considered pertinent to applicant's disclosure: US 2002/0039813 A1 to Yamazaki, US 2004/0241924 A1 to Chen et al., US 9,543,443 B2 to Sun et al., US 9,721,976 B2 to Hsin.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Candice Y. Chan whose telephone number is (571)272-9013.  The examiner can normally be reached on 10-6pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue A. Purvis can be reached on 571-272-1236.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


CANDICE Y. CHAN
Examiner
Art Unit 2813



/LAURA M MENZ/Primary Examiner, Art Unit 2813